 1

 2

 3

 4

 5

 6                                       UNITED STATES DISTRICT COURT

 7                                  EASTERN DISTRICT OF CALIFORNIA

 8

 9    JAMIE ASUNA,                                             1:19-cv-00554-EPG (PC)

10                          Plaintiff,
                                                               ORDER TO SHOW CAUSE WHY THIS CASE
11              v.                                             SHOULD NOT BE DISMISSED WITHOUT
                                                               PREJUDICE FOR FAILURE TO PROSECUTE
12    EDMUND G. BROWN, JR., et al.,
                                                               THIRTY DAY DEADLINE
13                          Defendant.
14

15             Plaintiff is a state prisoner proceeding pro se in this civil rights action filed pursuant to 42

16   U.S.C. § 1983. For the reasons discussed below, Plaintiff is ordered to show cause why this

17   action should not be dismissed without prejudice for failure to prosecute.

18             Plaintiff initiated this action on February 20, 2019, by filing a complaint and an

19   application to proceed in forma pauperis in the U.S. District Court for the Northern District of

20   California. (ECF Nos. 1, 2.) Because Plaintiff’s application to proceed in forma pauperis was

21   insufficient, on February 20, 2019, a notice was issued informing Plaintiff of the insufficiency of

22   his application and directing Plaintiff to either pay the $400 filing fee or complete and submit a

23   fully completed in forma pauperis application. (Id.) This notice warned Plaintiff that if he did not
     respond within 28 days, his action would be dismissed. Plaintiff has not filed a response to the
24
     notice.
25
               On April 30, 2019, after the deadline for Plaintiff to file his response had passed, the case
26
     was transferred to the U.S. District Court for the Central District of California. (ECF No. 9.)
27
               Because Plaintiff has not complied with the February 20, 2019, notice informing Plaintiff
28
                                                           1
 1   that his case would be dismissed if he did not either file a complete application to proceed in

 2   forma pauperis or pay the $400 filing fee, it appears that Plaintiff has abandoned and is no longer

 3   prosecuting this case.

 4          Accordingly, IT IS ORDERED that:

 5          Within thirty (30) days of this order, Plaintiff shall file a written response to this order,

 6   explaining why his case should not be dismissed for failure to prosecute. No requests for

 7   extension will be granted without a showing of good cause. Failure to comply with this

 8   order will result in dismissal of this action.

 9
     IT IS SO ORDERED.
10

11      Dated:     May 1, 2019                                   /s/
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
